DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-16 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Moran reference (discussed in greater detail infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Moran to satisfy the pertinent limitations, as such modifications would be likely to render the Moran assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for this limitation in the claims, including: i) claims 1 and 9 recite the limitations "the static magnetic field” and “the magnetic particles and matrix dielectric material”; ii) claim 5 recites the limitations “the enrollment of the magnetic profile”; iii) claim 9 recites the limitations “the magnetized particles”, “the PIL” and “the PUF”; iv) claim 12 recites the limitations “the image”, “the sensor conducting pads”, “the voltage”, “the region”, “the source”, “the energy”, “the sensor source pad”, “the PUF object”, “the continuous conduction path”, “the nearby” and “the source and measurement locations”; and v) claim 15 recites the limitations “the stimulus” and “the received sinusoidal wave amplitude”.  
The term "easily" in claim 5 is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 5 recitation of “to orient the enrollment of the magnetic profile” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Regarding claim 6, the phrase "box-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.
The claims 7-8 recitations of “the material” are unclear, as claim 1 recites a “material that does not substantially alter [a] static magnetic field” and a “matrix dielectric material”.  Exactly which “material” is intended?  Please review/revise/clarify.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim 10 recitation of “a PUF” is unclear, as it is unknown if this is intended to refer to the “PUF” recited in claim 9, or if a completely different “PUF” element may be added.  Please review/revise/clarify.
Claim 11 is unclear, as the object to which the claimed PIL is supposed to be attached is unknown.  Please review/revise/clarify.
The terms “around” and "nearby" in claim 12 are relative terms which render the claim indefinite.  The terms “around” and "nearby" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 13 recitation of “facilitates a substantial received signal” is unclear.  Exactly what is sought?  Please review/revise/clarify.
Claims 2-4, 14 and 16 are rejected as depending (directly or indirectly) from rejected claims 1 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0104097 to Moran et al. (“Moran”).

	Regarding claim 2, Moran anticipates the PUF object of claim 1, wherein the PIL (184) is capacitively detectable (note that with a sufficiently sensitive reading instrument, most elements will be at least minimally “capacitively detectable”; also note that the instant claim is drawn to a PUF object- not a method of use thereof; further note that Applicant’s claim does not call for any particular physical structure/arrangement yielding such a “capacitively detectable” property).
	Regarding claim 3, Moran anticipates the PUF object of claim 1, wherein the PIL (184) is optically detectable (fig. 8).
	Regarding claim 4, Moran anticipates the PUF object of claim 1, wherein the PIL (184) is acoustically detectable (note that with a sufficiently sensitive reading instrument, most elements will be at least minimally “acoustically detectable”; also note that the instant claim is drawn to a PUF object- not a method of use thereof; further note that Applicant’s claim does not call for any particular physical structure/arrangement yielding such a “acoustically detectable” property).
	Regarding claim 5, Moran anticipates the PUF object of claim 1, further comprising fiducials (e.g. pattern of first barcode 184, as shown in fig. 8) that are easily recognized by a 2reader (fig. 8) to orient 
	Regarding claim 6, Moran anticipates the PUF object of claim 5, wherein the fiducials (aforementioned pattern of first barcode 184) are box-like structures (fig. 8).
	Regarding claim 7, Moran anticipates the PUF object of claim 1, wherein the material (aforementioned covert inks such as ultraviolet or infrared optical inks) contains a conductor (note that such inks include varieties containing at least minimally conductive particles).
	Regarding claim 8, Moran anticipates the PUF object of claim 7, wherein the material (aforementioned covert inks such as ultraviolet or infrared optical inks) contains aluminum or copper (per para. 173, thin metals may be utilized as desired for aesthetic purposes).
	Regarding claim 9, Moran anticipates a physical information layer (e.g. first barcode 184, as shown in fig. 8 and discussed at para. 105) added to (fig. 8) a physical unclonable (per para. 89, the purpose of the overall invention is to provide an anti-counterfeit system) object (e.g. tag 102, as shown in figs. 1 and 5-8) with (fig. 8) magnetic particles (4220) comprising: 10Attorney Docket No. P1838-US1i) a material (e.g. covert inks such as ultraviolet or infrared optical inks, per para. 105) that does not substantially alter the static magnetic field (per para. 105, magnetic and optical barcode identification features may be positioned at the same location) created by the 4magnetized particles (4220) and matrix dielectric material (e.g. material of magnetic fingerprint region 112 carrying magnetic particles 4220, as shown in fig. 8), such as a non-ferrous conducting material 5including aluminum or copper (see the rejection under 35 USC 112 set forth supra); and ii) 6conducting elements (e.g. thin metal layer discussed at para. 173), wherein each of the conducting elements (aforementioned thin metal layer) in the PIL (184) is substantially 7larger than (note the presence of an entire thin metal layer with portions spanning across all of the magnetic particles 4220) the magnetic particles (4220) within (fig. 8) the PUF (102).
	Regarding claim 10, Moran anticipates the physical information layer of claim 9, wherein the PIL (184) is attached to (fig. 8) a surface (e.g. upper surface) of a 2PUF (102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637